Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 1 of 23




     EXHIBIT C




                                                                  Exhibit C
                                                                                                Filed
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 2 of 23           10/9/2019 3:49 PM
                                                                           Beverley McGrew Walker
                                                                                       District Clerk
                                                                           Fort Bend County, Texas
                                                                              Shelby Taylor
                                  19-DCV-267483




                                      Fort Bend County - 434th Judicial District Court
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 3 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 4 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 5 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 6 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 7 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 8 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 9 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 10 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 11 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 12 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 13 of 23
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 14 of 23
                                                                                          Filed
Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 15 of 23   10/10/2019 2:30 PM
                                                                     Beverley McGrew Walker
                                                                                 District Clerk
                                                                     Fort Bend County, Texas
                                                                        Shelby Taylor
      Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 16 of 23



                                         THE STATE OF TEXAS

                                                CITATION

TO:     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
        CT CORPORATION SYSTEM
        1999 BRYAN ST SUITE 900
        DALLAS TX 75201-3136

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFFS' ORIGINAL PETITION AND REQUESTS FOR
DISCLOSURE filed on October 09, 2019, a default judgment may be taken against you.

The case is presently pending before the 434TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-267483 and is styled:

FRANCES BOLICK AND JAMES BOLICK VS. ALLSTATE VEHICLE AND PROPERTY INSURANCE
COMPANY

The name and address of the attorney for PLAINTIFF is:

JESSICA SPANGLER TAYLOR
THE LAW OFFICE OF JESSICA TAYLOR
14100 SAN PEDRO AVE STE 602
SAN ANTONIO TX 78232-4363
210-402-4022

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFFS'
ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE accompanying this citation and made a part
hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 10th day of October, 2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson Street, Room 101
                                                 Richmond, Texas 77469

                                                 By:
                                                       Deputy District Clerk ERICA RODRIGUEZ
                                                       Telephone: (281) 633-7612




                                                ORIGINAL
     Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 17 of 23



19-DCV-267483                                       434th Judicial District Court
Frances Bolick and James Bolick vs. Allstate Vehicle and Property Insurance Company

                                 OFFICER’S OR AUTHORIZED PERSON’S RETURN

          Came to hand on the                        day of                                       , 20     , at       o’clock        ___M.
          Executed at                                                                                        , within the County of
                                                                              , at       o’clock ___M. on the                       day of
                                          , 20    , by delivering to the within named
                                                                              , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                      Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                         Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

“My name is                                                                                                                     ,
                                          (First, Middle, Last)

my date of birth is                                 , and my address is
                                                                                             (Street, City, Zip)

                                                                                                                                .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                           County, State of                                          , on the

day of                                                            .



                                                                              Declarant / Authorized Process Server



                                                                              (Id # & expiration of certification)




                                                              ORIGINAL

Citation (Original Petition) issued to Allstate Vehicle and Property Insurance Company on 10/10/2019.
      Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 18 of 23



                                         THE STATE OF TEXAS

                                                CITATION

TO:     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
        CT CORPORATION SYSTEM
        1999 BRYAN ST SUITE 900
        DALLAS TX 75201-3136

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFFS' ORIGINAL PETITION AND REQUESTS FOR
DISCLOSURE filed on October 09, 2019, a default judgment may be taken against you.

The case is presently pending before the 434TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-267483 and is styled:

FRANCES BOLICK AND JAMES BOLICK VS. ALLSTATE VEHICLE AND PROPERTY INSURANCE
COMPANY

The name and address of the attorney for PLAINTIFF is:

JESSICA SPANGLER TAYLOR
THE LAW OFFICE OF JESSICA TAYLOR
14100 SAN PEDRO AVE STE 602
SAN ANTONIO TX 78232-4363
210-402-4022

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFFS'
ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE accompanying this citation and made a part
hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 10th day of October, 2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson Street, Room 101
                                                 Richmond, Texas 77469

                                                 By:
                                                       Deputy District Clerk ERICA RODRIGUEZ
                                                       Telephone: (281) 633-7612




                                                 SERVICE
     Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 19 of 23




19-DCV-267483                                       434th Judicial District Court
Frances Bolick and James Bolick vs. Allstate Vehicle and Property Insurance Company

                                 OFFICER’S OR AUTHORIZED PERSON’S RETURN

          Came to hand on the                        day of                                       , 20     , at       o’clock        ___M.
          Executed at                                                                                        , within the County of
                                                                              , at       o’clock ___M. on the                       day of
                                          , 20    , by delivering to the within named
                                                                              , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                      Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                         Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

“My name is                                                                                                                     ,
                                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                             (Street, City, Zip)

                                                                                                                                .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                           County, State of                                          , on the

day of                                                            .



                                                                              Declarant / Authorized Process Server



                                                                              (Id # & expiration of certification)




                                                                  SERVICE
                                                                                                                    Filed
     Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 20 of 23                        11/13/2019 9:50 AM
                                                                                               Beverley McGrew Walker
                                                                                                           District Clerk
                                                                                               Fort Bend County, Texas
                                                                                                  Shelby Taylor

                                                  CAUSE NO. 19DCV267483

   FRANCES BOLICK AND JAMES                                     IN THE DISTRICT COURT
   BOLICK,

          Plaintiffs,
                                                                434TH JUDICIAL DISTRICT
   vs.

   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY.                                  FORT BEND COUNTY, TEXAS

          Defendant.

         DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,

Defendants in the above styled and numbered cause of action, and in response to the complaints

filed against them, would respectfully show unto this Honorable Court and Jury as follows:

                                                 I. GENERAL DENIAL

          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and

demand strict proof thereon by a preponderance of the credible evidence in accordance with the

Constitution and laws of the State of Texas.

                                                 II. SPECIFIC DENIALS

          In addition to any Notice required by the applicable insurance policy, Defendant denies

that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance

Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

Plaintiff’s failure to provide the required notice under §542A.003 prior to the filing of this action

constitutes a breach of that statute. Because Plaintiff’s failed to give the notice required by



 Bolick, et al. vs. Allstate                                                                Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0473761369.1
     Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 21 of 23



§542A.003(b)(2) before filing this action, Plaintiffs are not entitled to recover attorneys’ fees

incurred after the date this defense was pled.

          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

by the applicable insurance policy.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the

Texas Civil Practice and Remedies Code.

          Defendant hereby gives notice that it intends to rely upon such other defenses as may become

available or apparent during the course of discovery and thus reserves its right to amend this answer.

                                        III. REQUEST FOR DISCLOSURE

          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose

within thirty days of service of this request, the information and material described in Rule 194.2(a)

through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,

Defendant further requests disclosure of any and all documents, electronic information, and

tangible items that you have in your possession, custody or control and which may be used to

support your claims or defenses.

                                                   IV. JURY DEMAND

          Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil

Procedure and tenders the jury fee.

                            V. DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.



 Bolick, et al. vs. Allstate                                                                     Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0473761369.1
     Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 22 of 23



21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.

                                                          VI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants, ALLSTATE VEHICLE AND

PROPERTY             INSURANCE COMPANY, prays that the Plaintiff recover nothing of and from the

Defendants by reason of this suit, that Defendants be discharged without delay, with costs of court, and for

such other and further relief, both general and special, at law and in equity, to which Defendants may show

itself justly entitled, and for which Defendants will in duty bound, forever pray.

                                                                 Respectfully submitted,

                                                                 SUSAN L. FLORENCE & ASSOCIATES




                                                                 MICHAEL MAUS
                                                                 TBN: 24008803
                                                                 811 Louisiana St Ste 2400
                                                                 Houston, TX 77002-1401
                                                                 HoustonLegal@allstate.com
                                                                 (713) 336-2842
                                                                 (877) 684-4165 (fax)

                                                                 ATTORNEY FOR DEFENDANT
                                                                 ALLSTATE VEHICLE AND PROPERTY
                                                                 INSURANCE COMPANY




 Bolick, et al. vs. Allstate                                                                      Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0473761369.1
     Case 4:19-cv-04673 Document 1-3 Filed on 11/27/19 in TXSD Page 23 of 23



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 13th day of

November, 2019, to:

JESSICA TAYLOR, Esq.
THE LAW OFFICE OF JESSICA TAYLOR
14100 San Pedro, Suite 602
San Antonio, Texas 78232
jessica@jtaylorlaw.com

ATTORNEY FOR PLAINTIFF                                    VIA E-SERVE




                                                          MICHAEL MAUS




 Bolick, et al. vs. Allstate                                                                       Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0473761369.1
